IN THE SUPREME COURT OF TEXAS

                                 No. 11-0297

                    IN RE WEST STAR TRANSPORTATION, INC.

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's emergency motion for  temporary  relief,  filed  April
27, 2011, is granted.  The court of appeals' opinion and judgment  in  Cause
No. 07-10-00515-CV, styled In re Charles Robison and Cherie Robison, in  the
Seventh Court of Appeals and the trial court's April  29,  2011  hearing  on
Charles and Cherie Robison's  Motion  to  Vacate  Severance;  Enter  Summary
Judgment and Set Case for Trial in Cause Nos. 2009-546, 118, styled  Charles
Robison  and  Cherie  Robison  v.   A&S   Transportation   and   West   Star
Transportation, Inc., Aycock Freight, Inc.,  Omega  Freight,  Inc.,  Lubbock
GDA,  Inc.,  Lummus  Corporation,   Bilsan   Corporation   d/b/a   Belt-Wide
Industries, Inc., and 2009-546,118-B, styled West Star Transportation,  Inc.
v. Charles Robison and  Cherie  Robison,  in  the  72nd  District  Court  of
Lubbock County, Texas, are stayed pending further order of this Court.
      2.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this April 29, 2011.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk